DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/23/2021.
           Claims 14-27 are currently pending.
           Claims 14 and 25-27 have been amended.
           Claims 14, 25, 26, and 27 are independent claims.

Reasons for Allowance
2.        Claims 14-27 are allowed over the prior arts of record.
          a. The following is a statement of reason for the indication of allowance: 
            Claims 14-24 were allowed, the reasons for allowance were indicated in the previous office action submitted on 6/29/2021. 
            b. The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 25, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a socket made of an insulative material and having upper and lower sides, the
upper side having a formation for releasably holding an electronic device, the socket having a socket thermal opening formed from the lower side to the upper side through the socket, a  thermally conductive post being insertable from the lower side into the first socket thermal opening; a set of pins held in the socket and connecting the [[first]] device to the circuit board, 

          Regarding claim 26, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a socket made of an insulative material and having a socket thermal opening formed from a lower side to an upper side through the socket, the upper side having a formation for releasable holding an electronic device; a chuck made of a thermally conductive material; and
a thermal post attached to the chuck, the thermal post being insertable into the socket thermal opening with an end of the thermal post being thermally connected to the first device, such that heat transfers primarily through the thermal post as opposed to an insulative material of the socket between the chuck and the electronic device” as claimed in claim 26.

          Regarding claim 27, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… releasably holding an electronic device in a first formation of an upper side of a socket made of an insulative material; connecting the electronic device to an electric tester through an interface connected to the socket; inserting a  thermally conductive post attached to a chuck made of a thermally conductive material into a first socket thermal opening formed from a lower side to the upper side through the socket, an end of the first thermal post being thermally connected to the electronic device; and transferring heat between the chuck and the first 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Kyle (U.S Pub. 20110273831) discloses component a loading system includes a board having a socket. A first base member is secured to the board through a plurality of first heat dissipater coupling posts. A first securing member is moveably coupled to the first base member. A second base member is secured to the board through a plurality of second heat dissipater coupling posts. A second securing member is moveably coupled to the second base member. A loading member is moveably coupled to the first base member and includes a pair of opposing side edges that define a width of the loading member. A heat dissipater is operable to be coupled to the plurality of first heat dissipater coupling posts and the plurality of second heat dissipater coupling posts. The loading member is operable to be secured to the board by moving the loading member adjacent the second base member, moving the first securing member into engagement with the second base member and a top surface of the loading member that extends between the side edges, and moving the second securing member into engagement with the first Murdock (U.S Pub. 20170358515) discloses an apparatus comprising: a substrate core having a top surface and a bottom surface opposite the top surface of the substrate core; at least one connecting structure extending through the substrate core from the top surface of the substrate core to the bottom surface of the substrate core; a heat spreader extending through the substrate core from the top surface of the substrate core to a bottom level that is below the bottom surface of the substrate core; and a core extension that extends from the bottom surface of the substrate core towards the bottom level and surrounds an extension portion of the heat spreader that extends below the bottom surface of the substrate core, wherein the bottom surface of the substrate core surrounds the core extension (see specification for more details).
             Refai-Ahmed (U.S Pub. 20120075807) discloses a semiconductor chip device, comprising: a first substrate including a first aperture and a second aperture, the first and second aperture each extending therethrough; an interposer coupled to the first substrate and having a side facing the first substrate; a first semiconductor chip and a second semiconductor chip coupled to the side; and a thermal management device in thermal contact with the first semiconductor chip by way of the first aperture and the second semiconductor chip by way of the second aperture (see specification for more details).

Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/10/2021